     Case 1:20-cv-00889-DAD-JLT Document 25
                                         24 Filed 09/08/20
                                                  09/04/20 Page 1 of 5

 1   Robert A. Naeve (State Bar No. 106095)
     rnaeve@jonesday.com
 2   Cary D. Sullivan (State Bar No. 228527)
     carysullivan@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 5   Facsimile: +1.949.553.7539
 6   Nathaniel P. Garrett (State Bar No. 248211)
     ngarrett@jonesday.com
 7   JONES DAY
     555 California Street, 26th Floor
 8   San Francisco, CA 94104-1500
     Telephone: +1.415.626.3939
 9   Facsimile: +1.415.875.5700
10   Attorneys for Defendants
     TAMARAH HARBER-PICKENS, in her
11   official capacity as Court Executive Officer of
     the Superior Court of California, County of
12
     Kern; and HON. JUDITH K. DULCICH, in
13   her official capacity as Presiding Judge of the
     Superior Court of California, County of Kern
14

15                                UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17                                         FRESNO DIVISION

18
       AMERICAN CIVIL LIBERTIES                        Case No. 1:20-cv-00889-DAD-JLT
19     UNION OF SOUTHERN
       CALIFORNIA, et al.,                             Assigned for all purposes to
20                                                     Hon. Dale A. Drozd
21                       Plaintiffs,
                                                       STIPULATION AND [PROPOSED]
22           v.                                        ORDER TO CONTINUE MANDATORY
                                                       SCHEDULING CONFERENCE AND
23     TAMARAH HARBER-PICKENS, et al.,                 EXTEND DEFENDANTS’ RESPONSIVE
                                                       PLEADING DEADLINE
24                       Defendants.                   (Doc. 24)
                                                       Current Date:        September 22, 2020
25                                                     Proposed New Date: October 20, 2020
26                                                     Time:      8:30 a.m.
                                                       Dept.:     Courtroom 5
27

28
                                                           Stip. and [Proposed] Order to Continue Mand.
                                                            Sched. Conf. and Extend Response Deadline
                                                                               1:20-cv-00889-DAD-JLT
     Case 1:20-cv-00889-DAD-JLT Document 25
                                         24 Filed 09/08/20
                                                  09/04/20 Page 2 of 5

 1          Defendants Tamarah Harber-Pickens, in her official capacity as Court Executive Officer
 2   of the Superior Court of California, County of Kern, and Hon. Judith K. Dulcich, in her official
 3   capacity as Presiding Judge of the Superior Court of California, County of Kern (collectively
 4   “KCSC”), and Plaintiffs American Civil Liberties Union of Southern California Kilah Oats,
 5   Lotisha Davidson, Tanisha Brown, Tameca Spriggs, and Janie Randle hereby stipulate to 1)
 6   continue the Mandatory Scheduling Conference in this matter, currently set for September 22,
 7   2020, to October 20, 2020, or as soon thereafter as the Court may be available; and 2) extend all
 8   Defendants’ deadline to file a responsive pleading in this matter until October 20, 2020.
 9          1.      On June 26, 2020, the Court set the Mandatory Scheduling Conference in this
10   matter for September 22, 2020, at 8:30 a.m. (Dkt. No. 3.)
11          2.      On July 14, 2020, counsel for KCSC executed and Plaintiffs filed a Waiver of the
12   Service of Summons, which set KCSC’s deadline to file a responsive pleading in this matter at 60
13   days from July 14, 2020 – or September 14, 2020. (Dkt. No. 19.)
14          3.      KCSC has been working diligently to install live audio streaming services in all
15   active courtrooms in the Superior Court of California, County of Kern so that it can balance the
16   need to maintain physical distancing in light of the COVID-19 pandemic with the public right of
17   access to court proceedings.
18          4.      KCSC has informed Plaintiffs that all live audio streaming equipment has been
19   installed; is currently being tested; and soon will go live.
20          5.      Once live audio streaming becomes available, the parties believe their time and
21   efforts are best served by working to resolve this matter amicably, rather than preparing for
22   litigation and trial. The parties further believe this proposed continuance and extension will give
23   them sufficient time in which to do so.
24          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the
25   Court’s approval, as follows:
26          1.      The Mandatory Scheduling Conference in this matter shall be continued to
27   October 20, 2020, at 8:30 a.m., or as soon thereafter as the Court may be available;
28          2.      The parties’ respective Rule 26 obligations shall likewise be continued; and
                                                                    Stip. and [Proposed] Order to Continue Mand.
                                                                     Sched. Conf. and Extend Response Deadline
                                                     -1-                                1:20-cv-00889-DAD-JLT
     Case 1:20-cv-00889-DAD-JLT Document 25
                                         24 Filed 09/08/20
                                                  09/04/20 Page 3 of 5

 1          3.     The deadline to file a responsive pleading in this matter by all named Defendants
 2   shall be extended to October 20, 2020.
 3          IT IS SO STIPULATED.
 4   Dated: September 4, 2020                  JONES DAY

 5                                             /s/ Robert A. Naeve
                                               Robert A. Naeve
 6                                             Cary D. Sullivan
                                               Nathaniel P. Garrett
 7
                                               Attorneys for Defendants
 8                                             TAMARAH HARBER-PICKENS, in her
                                               official capacity as Court Executive Officer
 9                                             of the Superior Court of California, County
                                               of Kern; and HON. JUDITH K. DULCICH,
10                                             in her official capacity as Presiding Judge of
                                               the Superior Court of California, County of
11                                             Kern
12

13   Dated: September 4, 2020                  ACLU FOUNDATION OF NORTHERN
                                               CALIFORNIA
14
                                               /s/ Kathleen Guneratne (as authorized on
15                                             9/4/2020)
                                               Kathleen Guneratne
16                                             Amy Gilbert

17                                             Attorneys for Plaintiffs
                                               ACLU OF SOUTHERN CALIFORNIA,
18                                             KILAH OATS, LOTISHA DAVIDSON,
                                               TANISHA BROWN, TAMECA
19                                             SPRIGGS, and JANIE RANDLE

20
     Dated: September 4, 2020                  AMERICAN CIVIL LIBERTIES UNION
21                                             FOUNDATION OF SOUTHERN
                                               CALIFORNIA
22
                                               /s/ Peter Eliasberg (as authorized on
23                                             9/4/2020)
                                               Peter Eliasberg
24                                             Jordan Wells

25                                             Attorneys for Plaintiffs
                                               ACLU OF SOUTHERN CALIFORNIA,
26                                             KILAH OATS, LOTISHA DAVIDSON,
                                               TANISHA BROWN, TAMECA
27                                             SPRIGGS, and JANIE RANDLE

28
                                                              Stip. and [Proposed] Order to Continue Mand.
                                                               Sched. Conf. and Extend Response Deadline
                                                  -2-                             1:20-cv-00889-DAD-JLT
     Case 1:20-cv-00889-DAD-JLT Document 25
                                         24 Filed 09/08/20
                                                  09/04/20 Page 4 of 5

 1

 2   Dated: September 4, 2020         FIRST AMENDMENT COALITION

 3                                    /s/ David Edward Snyder (as authorized on
                                      9/4/2020)
 4                                    David Edward Snyder

 5                                    Attorneys for Plaintiff
                                      FIRST AMENDMENT COALITION
 6

 7   Dated: September 4, 2020         OFFICE OF KERN COUNTY COUNSEL

 8                                    /s/ Marshall Scott Fontes (as authorized on
                                      9/4/2020)
 9                                    Marshall Scott Fontes
                                      Andrew C. Thomson
10
                                      Attorneys for Defendant
11                                    DONNY YOUNGBLOOD, Sheriff of Kern
                                      County, in his official capacity
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    Stip. and [Proposed] Order to Continue Mand.
                                                     Sched. Conf. and Extend Response Deadline
                                        -3-                             1:20-cv-00889-DAD-JLT
     Case 1:20-cv-00889-DAD-JLT Document 25
                                         24 Filed 09/08/20
                                                  09/04/20 Page 5 of 5

 1                                       [PROPOSED] ORDER
 2          Based upon the parties’ Stipulation to Continue the Mandatory Scheduling Conference
 3   and Extend Defendants’ Responsive Pleading Deadline, and for good cause shown, IT IS
 4   HEREBY ORDERED THAT:
 5          1.     The Mandatory Scheduling Conference in this matter shall be continued to
 6   October 20, 2020, at 8:30 a.m.;
 7          2.     The parties’ respective Rule 26 obligations shall likewise be continued; and
 8          3.     The deadline to file a responsive pleading in this matter for all named Defendants
 9   shall be extended to October 20, 2020.
10          IT IS SO ORDERED.
11

12            September 7, 2020
     Dated: ___________________
                                               HON. DALE A. DROZD
13                                             UNITED STATES MAGISTRATE   JUDGE
                                                              DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             Stip. and [Proposed] Order to Continue Mand.
                                                              Sched. Conf. and Extend Response Deadline
                                                  -4-                            1:20-cv-00889-DAD-JLT
